Biggs, J.
(dissenting). — Under the authorities in this state the conclusion reached by my associates must rest on two affirmative propositions. First. That as to the fund in question the relation of principal and agent and not that of debtor and creditor existed between the appellant and the bank; and, second, that the evidence tended to prove that the amount collected by the bank and which was wrongfully mixed with other assets or money of the bank increased or swelled the assigned assets. In my opinion the record sustains neither proposition.
*570The evidence is conclusive that the appellant delivered the pension check to the bank for collection and general deposit. Whether the proceeds of the draft were to be deposited to the individual credit of the appellant or to his credit as guardian is conflicting. I deem the question an immaterial one. In any event it was contemplated by the parties that the money should be placed on general deposit, which when done, created the relation of debtor and creditor between them. State ex rel. v. Moore, 74 Mo. 413; loc. cit. 418; State ex rel. v. Powell, 67 Mo. 395; Dickinson v. Coates, 79 Mo. 250; loc. cit. 252. Hence it seems to me that the discussion in the majority opinion, based on the fact that the bank knew that the appellant held the check in a fiduciary capacity, is apart or foreign to the controlling legal questions in the case. The question is did the negotiations between the appellant and the bank create between them the relation of trustee and cestui que trust as to the proceeds of the draft? Under the authorities cited this could not be unless it was understood that the money was to be held as a special deposit, of which there is not a scintilla of proof.
But conceding that the draft was delivered to the bank for collection only, the question remains is there any evidence to warrant the conclusion that the conversion of the proceeds of the draft swelled the assigned assets of the bank? This is the doctrine of all the cases in this state. National Bank v. Sanford, 62 Mo. App. 394; Harrison v. Smith, 83 Mo. 210; Stoller v. Coates, 88 Mo. 514; Phillips v. Overfield, 100 Mo. 466. The “ear mark” doctrine was first discarded in Harrison v. Smith, supra. It was there held that although the trust money had been intermingled with the individual money of the trustee so that it could not be identified, or that it could not be traced into a particular asset, yet a court of equity would declare a prefer*571ence in favor of the claim of the cestui que trust, provided there was evidence that the converted'trust fund increased the existing assets of the insolvent or deceased trustee. This limitation is just and reasonable, and in my opinion absolutely essential to the ends of justice, for without it a cestui que trust would be able in every ease to gain a preference. In the case of Phillips v. Overfield, supra, the preference was denied upon the ground, as stated by Judge Black, “that it was just as fair to say that the property which he owned at his (trustee) death is the product of money and property received from the defendant creditors as it is to say it is the product of the assets of his father’s estate.” .
So in the case at bar it is just as fair to say that the small amount of property assigned to the defendant was the product of money subsequently deposited by others as to say that it was the prdduct of the money collected by the bank on the pension check. For twenty days after the check was received the bank continued to do business in the usual way. I therefore dissent from the majority opinion, and as I am of the opinion that the decision is opposed to the doctrine of the cases herein cited, I ask that the cause be certified to the supreme court for final determination.